Exhibit 10.2
 
CONTRACT FOR PURCHASE
 
THIS PURCHASE AGREEMENT dated as of 2 November 2012, is between Jo Grant Mining
Company, Inc. (“Seller”), and Colorado Goldfields Inc., (“Purchaser,” or
“Company”).


NOW, THEREFORE, in consideration of the mutual agreements herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


1.  Sale.  Seller hereby grants, assigns, sells, transfers, sets over and
delivers unto Purchaser all of Seller’s rights and interest in the properties
described in Exhibit A, upon the following terms and conditions.
 
2. Purchase.  Buyer hereby agrees, in exchange for the properties described in
Exhibit A of this Contract for Purchase, to the following:
 
3. 
 
3.1.  
Issue to Jo Grant Mining Company, Inc. Twenty Four Million (24,000,000)
four-year restricted shares of CGFIA Class A Common Stock on or before January
6, 2013.

 
3.2.  
The Purchaser shall pay $3,000,000 to Jo Grant Mining, Inc. only for the purpose
of consummating Seller’s Contract to Buy and Sell Real Estate (Land), between Jo
Grant Mining, Inc. (as the Buyer), and Sultan Mountain, LLC, a Texas limited
liability company, (as the Seller), dated October 9, 2012, no later than January
6, 2013; and

 
3.3.  
To pay to Jo Grant Mining Company, Inc a sum of $50,000, no later than January
6, 2013.

 
3.4.  
Provide Jo Grant Mining Company for a period of 99 years a 5% Net Smelter
Royalty (“NSR”), on the claims listed in Exhibit A.  The payment of the NSR
shall be made not more than 45 days after the close of the month during which
the payment is received from the smelter or buyer on which such NSR is
calculated.

 
4. Transfer of Title.  Jo Grant hereby agrees that it shall transfer fee simple
title and all associated rights listed in Exhibit A free and clear of all liens,
property taxes, encumbrances, and restrictions, upon fulfillment of all
conditions of this Contract for Purchase.
 
5. Restrictions on Stock.  The undersigned Seller hereby agrees that for a
period commencing on the issuance date of the Class A Common Stock that the
Class A Common Stock issued pursuant to paragraph 3.1 of this Agreement and
expiring four years from the purchase agreement date, he, she or it will not,
directly or indirectly, issue, offer, agree or offer to sell, sell, grant an
option for the purchase or sale of, transfer, pledge, assign, hypothecate,
distribute or otherwise encumber or dispose of any securities of the Company
issued pursuant to this Agreement, including common stock or options, rights,
warrants or other securities underlying, convertible into, exchangeable or
exercisable for or evidencing any right to purchase or subscribe for any common
stock (whether or not beneficially owned by the undersigned), or any beneficial
interest therein (collectively, the “Securities”).
 
5.1.  
In order to enable this Paragraph 5 to be enforced, the undersigned Seller
hereby consents and Buyer/Issuer agrees that for a period not to exceed four
years from the issuance date of the Class A Common Stock to the placing of
legends and/or stop-transfer orders with the transfer agent of the Company’s
securities with respect to any of the Securities registered in the name of the
undersigned Seller or beneficially owned by the undersigned Seller that are
issued pursuant to this Agreement.

 
 
1

--------------------------------------------------------------------------------

 
 
5.2.  
The undersigned Buyer and Seller understands and acknowledges that this
Paragraph 5 is revocable by the undersigned Seller under the following
circumstances.

 
5.2.1.  
Any change in the ownership or control of common stock of the Company which
results in more than 30% of the issued and outstanding common stock of the
Company being owned or controlled by a person or entity, or a group of persons
or entities, who did not own or control more than 30% of the issued and
outstanding common stock of the Company as of the date of this Agreement;
provided, however, that it shall not be deemed a "Change of Control" under this
subsection (a) if the change in ownership of more than 30% of the issued and
outstanding common stock of the Company is pursuant to a public or private
offering of common stock by the Company for capital raising purposes, and such
offering was approved by the Board of Directors of the Company;

 
5.2.2.  
A merger or consolidation of the Company with another entity such that more than
30% of the issued and outstanding voting stock of the surviving entity is owned
or controlled by a person or entity, or a group of persons or entities, who did
not own or control more than 30% of the issued and outstanding common stock of
the Company as of the date of this Agreement.

 
6. Default.  If Purchaser has any default remaining uncured for a period of 60
days, or has not closed on or before January 6, 2013, issued the stock described
in Paragraph 3.1, then this Purchase Agreement is cancelled.
 
7. Binding Effect.  This Agreement may not be assigned by either party
hereto.  Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors or
permitted assigns.
 
8. Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, in such jurisdiction, be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provision hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
9. Entire Agreement; Modifications.  This instrument contains the entire
agreement between the parties hereto with respect to the transactions
contemplated hereby.  Neither this Agreement nor any provisions hereof may be
waived, modified, amended, discharged or terminated except by an instrument in
writing signed by the party to be charged, and then only to the extent set forth
in such instrument.
 
10. Headings.  Descriptive headings contained herein are for convenience of
reference only and shall not affect the meaning or interpretation hereof.
 
11. Counterparts.  This Agreement may be executed simultaneously or in two or
more counterparts, each of which together shall constitute one and the same
instrument.
 
12. Applicable Law/Attorney’s Fees.  The rights and obligations of the parties
to this Agreement shall be governed by the laws of the State of Colorado
applicable to contracts made or to be performed entirely within such state.  The
prevailing party in any such proceeding shall be entitled to recover its
reasonable attorneys’ fees and costs incurred in the proceeding (including those
incurred in any bankruptcy proceeding or appeal) from the non-prevailing party.
 
13. Further Assurances.  Each party hereto agrees to execute any and all
documents, and to perform such other acts, whether before or after the date
hereof, that may be reasonably necessary or expedient to further the purposes of
this Agreement or to further assure the benefits intended to be conferred
hereby.
 
 
2

--------------------------------------------------------------------------------

 
 
14. Survival.  All representations, warranties, obligations and under-takings of
the parties set forth herein shall survive the execution and delivery of this
Agreement and Sale and other transactions contemplated hereby.
 
 

/s/ C. Stephen Guyer       PURCHASER:   Colorado Goldfields Inc.     C. Stephen
Guyer, Chief Financial Officer  
Date signed:    2 November 2012
   

 
 

/s/ Stephen C. Fearn         Jo Grant Mining Company, Inc.   SELLER:    Stephen
C. Fearn, President  
Date signed:   2 November 2012
   

 
 
3

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Claim Name
 
US Survey No.
   
Patent No.
   
Acres
 
Belle Conklin
    899       7431       10.330  
Chicago
    16046       39721       6.680  
Florence R
    18291       47075       0.900  
Indiana
    14696       35280       10.000  
Keystone
    19674       817450       10.304  
Last Chance
    16610       40216       3.934  
Little Maud
    498       23826       7.900  
Overlook
    19674       817450       3.512  
Sam E
    19674       817450       5.661  
Sultan
    15154       38486       6.806  
Thunder
    19674       817450       5.650  
Aletha
    670       14433       6.000  
Blue Jay
    14322       35422       1.698  
Bryan
    19674       817450       4.182  
Champion
    14696       35280       10.000  
Champion No. 2
    14696       35280       10.000  
Cocktail
    446       6021       7.000  
Emblem
    487       6165       10.000  
Empire
    647 - A       6336       10.000  
Empire M.S.
    647 - B       6336       5.000  
Empire Tunnel
    14806 - A       36113       10.300  
Excelsior
    13757 - A       33980       10.312  
Fairview
    19674       817450       10.282  
Florence R Fraction
    18291       47075       13.858  
Fraction
    14328       36053       3.505  
Great Central
    650       10757       4.200  
Great Republic
    649 - A       28836       8.200  
Great Republic M.S.
    649 - B       28836       5.000  
Hawkeye
    486       6030       8.700  
Hercules
    648 - A       6337       7.700  
Hercules M.S.
    648 - B       6337       5.000  
Ida The Maid
    1807       11163       7.640  
Jennie Parker
    207       3793       6.100  
Justice
    19674       817450       3.679  
Little Dora
    981       7636       7.500  
Little Mollie
    17833       45022       8.906  
Melville M.S.
    652 - B       6348       5.000  
Neglected
    18291       47075       10.310  
Oregon
    14696       35280       10.000  
Seal
    488       7574       10.300  
Silverton Park
    14806 - A       36113       10.300  
Silverton Park M. S.
    14806 - B       36113       3.973  
Smith
    17849 - A       45020       10.331  
Smith M. S. (less surface rights)
    17849 - B       45020       4.522  
Stadaconda
    2624       23275       0.631  
State Street
    13757       33980       10.331  
victoria
    1051 - A       8345       7.300  
Victoria M. S.
    1051 - B       8345       5.000  
Water Witch
    651       5.816       4.100  
Whitman M.S.
    1051 - B       36007       4.990  
     Total Acres
                    353.527  

 
 
A-1

--------------------------------------------------------------------------------